Citation Nr: 0523044	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 
2003, for the award of service connection for hearing loss.

2.  Entitlement to an effective date earlier than February 4, 
2003, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO awarded service connection 
for bilateral hearing loss and tinnitus and assigned 
30 percent and 10 percent evaluations, respectively, 
effective February 4, 2003.  The veteran asserts he warrants 
an earlier effective date for the award of these benefits.

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss and 
tinnitus was received on February 4, 2003.  

2.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for hearing 
loss and tinnitus prior to February 4, 2003.




CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date earlier than February 4, 2003, for the award of service 
connection for bilateral hearing.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2004).

2.  The legal criteria have not been met for an effective 
date earlier than February 4, 2003, for the award of service 
connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2003 letter and the February 2004 
statement of the case sent to the veteran.  Since these 
documents fully provided notice of elements (1), (2), (3), 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
veteran's claims for an earlier effective date are downstream 
issues from his claims for service connection.  For example, 
the veteran filed claims for service connection for hearing 
loss and tinnitus in February 2003.  In April 2004, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, effective February 3, 2004.  The veteran has 
appealed the assignment of the effective date for the award 
of service connection.  This is considered a "downstream" 
issue, as the veteran has raised a new issue (an earlier 
effective date) following the grant of the benefit sought.  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
claim following the issuance of the rating decision, VA is 
not required to issue a new VCAA letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide a separate notice of the 
information and evidence necessary to substantiate the newly-
raised issue.  Id.  Therefore, the RO, in the February 2004 
statement of the case informed the veteran of why an earlier 
effective date could not be granted for the award of service 
connection for both disabilities.  This informed the veteran 
of what evidence was necessary to grant his claim.  In the 
statement of the case, the RO also supplied the veteran with 
the complete text of 38 C.F.R. § 3.159(b)(1), which addresses 
VA's duty to notify claimants of necessary information or 
evidence.  Regardless, the veteran's arguments advanced at 
both the RO hearing and the Board hearing, wherein he alleged 
that a February 2001 document should be considered a claim, 
indicates that he is aware that the evidence necessary to 
substantiate the claim for an earlier effective date is 
evidence that a claim was filed prior to February 2003.  
Thus, any failure of VA to provide the veteran with the 
evidence necessary to substantiate the claims is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has not obtained any evidence.  
When the veteran filed his claims for service connection, he 
submitted a statement from a private physician and a copy of 
a 2001 VA audiological evaluation report.  The veteran has 
stated he received treatment for hearing loss over 25 years 
ago, but that the physician had died and the records were 
probably unavailable.  Thus, the Board finds that it need not 
remand the claims to obtain those records.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claim.  The veteran was 
provided with an examination in connection with his claims 
for service connection, but not in connection with his claim 
for an earlier effective date.  The Board finds that an 
examination was not necessary to consider the claims for an 
earlier effective date.  An examination conducted after the 
effective date assigned for the award of service connection 
will not assist the veteran in obtaining an earlier effective 
date.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.  

II.  Decision

The veteran asserts he warrants an effective date going back 
to 2001, when he underwent a VA audiological evaluation, 
which showed that he had hearing loss.  He states that at the 
time of the February 2001 audiological evaluation, he was 
told that VA would contact him for him to undergo a more 
comprehensive audiological evaluation and that it would 
provide the veteran with hearing aids.  The veteran argues 
that due to VA's failure to contact him for the more 
comprehensive audiological evaluation, that the effective 
date should go back to 2001.

In the February 2001 VA audiological evaluation report, 
showing the veteran had a hearing loss disability, see 
38 C.F.R. § 3.385 (2004) (defining what constitutes a hearing 
loss disability for VA purposes), it shows a check mark next 
to the finding, "Fail - Recommend a comprehensive audiologic 
evaluation."  

A January 2003 private audiological evaluation shows the 
examiner recommended the veteran get hearing aids in both 
ears.  Under "Comments," the examiner stated the veteran 
was going to check into obtaining hearing aids from VA.  In a 
statement from the physician, he stated the veteran had 
moderate to severe sensorineural hearing loss and attributed 
it to noise exposure in service.  

On February 4, 2003, the veteran, through his representative, 
submitted a claim for service connection for "hearing 
loss."

An April 2003 VA audiological evaluation report shows the 
audiologist diagnosed moderate to severe hearing loss in both 
ears.  In a separate April 2003 medical record, the 
audiologist stated the veteran reported that hearing loss and 
tinnitus had had their onset in service.  In addressing the 
nexus question, the audiologist stated that a review of the 
claims file did not reveal any audiometric data other than 
the 2001 hearing screening and a 2003 audiological evaluation 
from a private physician.  He concluded that the veteran's 
hearing loss likely began with military noise exposure and 
progressed with age.

At a March 2004 RO hearing, the veteran testified that VA had 
invited him to undergo a "wellness" examination, which he 
underwent in February 2001.  He stated he failed the 
audiologic examination and was recommended for a 
comprehensive audiologic evaluation.  He also stated he was 
told VA would furnish him with hearing aids.  The veteran 
testified he was told that he would be receiving a letter 
from the VA Medical Center and would be scheduled for this 
hearing evaluation within three weeks.  He argued that had he 
undergone the more comprehensive hearing evaluation at that 
time, he would have filed a claim for service connection back 
in 2001.  The veteran blamed VA for its failure to send him a 
letter regarding the more comprehensive audiological 
evaluation.  The veteran's representative asked the veteran 
what made him file his claim in 2003, and the veteran stated 
that his hearing continued to get worse.  He asserted that 
his service medical records showed he was treated for hearing 
loss in service and that he had been treated by a private 
physician soon after he was discharged from service, but that 
he would be unable to obtain those records.  The veteran 
argued that he had a hearing loss disability on February 21, 
2001, and that the benefit should be granted as of that date.

In a statement received by the veteran in December 2004, he 
elaborated on VA's failure to send him a letter regarding the 
more comprehensive audiological evaluation.  He stated he 
made several attempts to inquire as to the reason, but to no 
avail and that he should not be punished for VA's failure to 
provide him with the subsequent audiological evaluation.  

At the July 2005 hearing before the undersigned, the veteran 
testified that in February 2001, he failed a VA audiological 
evaluation and was recommended to undergo a comprehensive 
audiological evaluation.  He stated that VA also told him 
that it would furnish him with hearing aids and that the 
veteran would receive a letter within three weeks regarding 
the comprehensive audiological evaluation.  The veteran 
asserted that he made several attempts to contact VA and that 
he was unable to get through.  He pointed out the pure tone 
thresholds in the January 2003 private audiological 
evaluation and how they were very similar to those shown in 
the February 2001 VA audiological evaluation, which would 
indicate he had hearing loss in 2001.  He stated he felt that 
VA had mismanaged the handling of his claim for benefits.  
The veteran conceded he had not filed a claim for hearing 
loss for 55 years following his discharge from service, even 
though the service medical records showed hearing loss in 
service.  He stated he discovered his problem in February 
2001 and that service connection should be awarded as of 
March or April 2001.  The veteran noted that VA had told him 
verbally in February 2001 that he would receive a letter in 
three weeks for the comprehensive audiological evaluation.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of an award of compensation "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (emphasis 
added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004) 
(emphasis added).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Additionally, under 38 C.F.R. § 3.155 
(2004), it defines an informal claim as the following:

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or his duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

The Board has thoroughly reviewed the entire evidence of 
record and finds that the preponderance of the evidence is 
against the award of service connection for bilateral hearing 
loss and tinnitus prior to February 4, 2003.  The reasons 
follow.

The record reflects that the veteran was discharged from 
service in June 1945.  As admitted by the veteran, he did not 
submit a claim for service connection for bilateral hearing 
loss or tinnitus within one year following his discharge from 
service, and thus an effective date going back to 1945 would 
not be warranted.  See 38 C.F.R. § 3.400(b)(2)(i) (2004).

Applying the regulations cited above to the evidence of 
record, the Board finds the veteran is not entitled to an 
effective date earlier than February 4, 2003, for the award 
of service connection for bilateral hearing loss and 
tinnitus.  The regulation states that if the claim is not 
received within one year following separation from service, 
the effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii); see 
also 38 U.S.C.A. § 5110(a) (effective date will not be 
earlier than date of receipt of claim).  Here, while hearing 
loss was shown in February 2001, the date of claim is 
February 4, 2003, which is the "later" date and the 
controlling criteria under the factual circumstances of this 
case.  See id.; see also 38 U.S.C.A. § 5110(a) (effective 
date of original claim shall not be earlier than the date of 
receipt of application therefor).  

There is no question that the February 21, 2001, VA 
audiological evaluation report shows the veteran had a 
bilateral hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  However, there is nothing within the four 
corners of the February 2001 VA audiological evaluation which 
shows an intent by the veteran to file a claim for service 
connection for bilateral hearing loss.  See 38 C.F.R. §§ 3.1, 
3.155(a) (both providing that an intent to file a claim must 
be shown in the written document); see also Brannon v. West, 
12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").  
The fact that this document existed prior to the date of the 
veteran's claim, would not automatically provide for an 
earlier effective date.  See LaLonde v. West, 12 Vet. 
App. 377, 382 (1999).  

In LaLonde, the appellant was seeking an earlier effective 
date for the award of service connection for a psychiatric 
disorder.  At the time the appellant had filed his claim for 
service connection, there was evidence prior to the date of 
claim, which established a nexus between the post service 
psychiatric disorder and a service-connected disability.  In 
acknowledging this fact, the Court stated it understood "the 
appellant's feeling of entitlement to an earlier effective 
date based on those records" but noted that the effective 
date based on an award of service connection is not based on 
the date of the earliest medical evidence demonstrating a 
casual connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  Id. citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  While the February 2001 VA 
audiological evaluation showed hearing loss, the date of 
claim was on February 4, 2003, when the veteran's 
representative submitted a statement specifically indicating 
that the veteran was seeking service connection for hearing 
loss.  

The Board understands the veteran's frustration with the 
consideration of his claims for an earlier effective date.  
It has thoroughly reviewed every document in the claims file 
to find anything which could legally be construed as an 
informal claim for service connection for hearing loss and/or 
tinnitus prior to February 4, 2003, and cannot find an 
informal claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  The 
service medical records in the claims file do not show any 
complaints or findings of hearing loss.  The separation 
examination shows that the veteran's hearing was not tested.  
The veteran has undergone multiple VA examinations from 1946 
to 1973, and the veteran was silent as to any complaints of 
hearing loss or tinnitus.  During those examinations, the 
examiners did not test the veteran's hearing, but, at times, 
noted the veteran's ears were normal.  The first time any 
hearing loss was shown was in the February 2001 audiological 
evaluation.  The first time the veteran expressed an intent 
to file a claim for service connection for hearing loss was 
when his representative submitted the statement on February 
4, 2003.  See id.  Therefore, the correct effective date of 
February 4, 2003, has been granted.

The veteran has stated that at the time of the February 2001 
audiological evaluation, he was informed that VA would send 
him a letter regarding the date of his comprehensive 
audiological evaluation and attributed fault to VA for not 
following up on this.  Although the Board is sympathetic with 
the veteran that VA failed to follow up with him for this 
evaluation, there is no waiver of the effective date 
requirements that can be recognized on the basis that a 
government employee did not follow up on a verbally-declared 
intent to furnish the veteran with additional correspondence 
or to undertake additional development.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a 
government employee cannot be used to estop government from 
denying benefits).  

While the February 2001 audiological evaluation shows 
bilateral hearing loss, the application of 38 C.F.R. 
§ 3.157(b) (2004) would not be warranted in this case, as 
such regulation applies only to a distinct group of claims 
where service connection has already been established.  See 
LaLonde, 12 Vet. App. at 382 (because appellant had not been 
granted service connection for his anxiety disorder, the mere 
receipt of medical records could not be construed as informal 
claim) citing 38 C.F.R. § 3.157 (once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits); 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

For the above reasons, the Board finds that an effective date 
earlier than February 4, 2003, for the award of service 
connection for bilateral hearing loss and tinnitus cannot be 
granted.  The Court has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  When the claim is denied based upon the 
absence of legal merit, the benefit-of-the-doubt rule does 
not apply.  

The Board truly regrets that a more favorable determination 
could not be made given the particular factual circumstances 
of this case and notes that it appreciated the veteran's 
credible testimony at the July 2005 hearing.  Even accepting 
everything the veteran stated as true, an earlier effective 
date cannot be granted based upon the law and the facts in 
this case.  The Board is bound by the applicable statutes and 
regulations pertaining to VA.  38 C.F.R. § 19.5 (2004).  
There is simply no basis, despite previously-expressed 
feelings of optimism, to award an earlier effective date for 
the grant of service connection for bilateral hearing loss 
and tinnitus.


ORDER

An effective date earlier than February 4, 2003, for the 
award of service connection for bilateral hearing loss and 
tinnitus is denied.



_____________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


